I114th CONGRESS2d SessionH. R. 5666IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Graves of Missouri (for himself, Mr. Brooks of Alabama, Mr. Miller of Florida, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo limit the authority of States and local governments to impose taxes payable with respect to the sale of certain firearms or ammunition, or to impose new or increased taxes payable for background checks incident to sales of firearms or ammunition. 
1.Short titleThis Act may be cited as the Stop Taxing the Second Amendment Act of 2016. 2.Findings and purpose (a)FindingsThe Congress find the following: 
(1)The individual right to keep and bear arms protected by the Second Amendment to the Constitution includes the right to acquire firearms and ammunition without undue burdens. (2)Jurisdictions have imposed taxes or fees on the acquisition of firearms and ammunition that inhibit the exercise of the Second Amendment, particularly among individuals of limited means. 
(3)Local taxation of firearms and ammunition suppresses lawful interstate commerce that is vital to a robust Second Amendment to the Constitution. (4)The Congress has the authority to regulate interstate commerce in firearms and ammunition to ensure that States are not suppressing access to these lawful products. 
(5)The singling out of firearms and ammunition for special taxation as a means to suppress their acquisition is an infringement of the Second Amendment and disproportionately affects those in low income communities whose need for self-defense may be especially acute. (b)PurposeThe purpose of this Act is to prevent States or local jurisdictions from using their taxing power to suppress lawful interstate commerce and protected constitutional activity. 
3.Limitation on authority to impose State and local taxes on sales of certain firearms and ammunitionNo State or local government may impose a tax on the sale of firearms (or of any certain type of firearms) that have moved in or that otherwise affect interstate commerce, or on the sale of ammunition (or of any certain type of ammunition) that has moved in or that otherwise affects interstate commerce.  4.Limitation on authority to impose State and local taxes payable for conducting background checks incident to the sale of firearms and ammunitionNo State or local government may— 
(1)impose a tax payable to conduct a background check incident to the sale of firearms (or any certain type of firearms) that have moved in or that otherwise affect interstate commerce, or to the sale of ammunition (or any certain type of ammunition) that has moved in or that otherwise affects interstate commerce, if the respective State or local government does not have in effect on the date of the enactment of this Act a tax payable to conduct a background check incident to the sale of firearms or ammunition, or (2)increase the rate of a tax imposed to conduct background checks incident to the sale of firearms (or any certain type of firearms) that have moved in or that otherwise affect interstate commerce, or to the sale of ammunition (or any certain type of ammunition) that has moved in or that otherwise affects interstate commerce, in effect on the date of the enactment of this Act payable to conduct such checks.  
5.DefinitionsFor purposes of this Act: (1)AmmunitionThe term ammunition has the meaning given such term in section 921 of title 18 of the United States Code. 
(2)Background checkThe term background check means a check performed by the system then in effect under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) or pursuant to any State law that mandates an inquiry into a individual’s criminal, mental health, or other personal history as a prerequisite to the transfer or acquisition of a firearm. (3)FirearmThe term firearm has the meaning given such term in section 921 of title 18 of the United States Code. 
(4)Local governmentThe term local government means a political subdivision of a State. (5)SaleThe term sale means transfer, sell, trade, or give for value or otherwise. 
(6)StateThe term State means any of the several States, the District of Columbia, or any commonwealth, territory, or possession of the United States. (7)TaxThe term tax means a tax, fee, or charge payable to the State or local government. 
6.SeverabilityIf any provision of this Act, or the application of such provision to any person, entity, or circumstance, is held to be unconstitutional, the remaining provisions of this Act, and the application of such provisions to any person, entity, or circumstance, shall not be affected thereby. 7.Effective date; application of Act (a)Effective dateExcept as provided in subsection (b), this Act shall take effect on the date of the enactment of this Act. 
(b)Application of ActThis Act shall not apply with respect to any liability for taxes accrued and enforced before the date of enactment of this Act or to ongoing litigation relating to such taxes. 